      Case 1:20-cv-01171-JPW-PT Document 68 Filed 03/31/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CARL ROBINSON,                          :      Civil No. 1:20-CV-1171
                                        :
            Plaintiff,                  :
                                        :
            v.                          :
                                        :
SUPERINTENDENT THERESA                  :
DELBALSO, et al.,                       :
                                        :
            Defendants.                 :      Judge Jennifer P. Wilson

                                   ORDER

      AND NOW, on this 31st, day of March, 2021, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT Plaintiff’s motion for a

temporary restraining order, Doc. 11, is DENIED.


                                            s/ Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
